DETAILED ACTION
Claims 1-20 are pending.
Priority: 9/6/2019
Assignee: Veritas


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 9 and 17 each contain the following limitations that distinguish the claims from the prior art:
“…A computer-implemented method for marking application- consistent points-in-time, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising: intercepting, by an input/output (1/O) filter, a write request from a guest virtual machine to a virtual machine disk; queueing the write request in an I/O filter queue, wherein the I/O filter queue comprises a first ordered sequence of write requests; sending, based on the I/O filter queue, the write request to the virtual machine disk; receiving, by the I/O filter, a , by the I/O filter after queueing the write request in the I/O daemon queue, the write completion message to the guest virtual machine; and sending, based on the I/O daemon queue, the write request to a backup gateway such that the backup gateway mimics writes to the virtual machine disk…”.
A related prior art is Bonzini(20140181015) where The method involves identifying a steady state. A set of write requests are received (206) from a guest operating system of a virtual machine. A confirmation of a completion of set of writes is provided . The set of write requests are replicated (210) to a destination disk. A flush request is received  from guest operating system of virtual machine. A confirmation of completion of flush of destination disk that follows replication of set of write requests to destination disk is provided. A switch request is received (216) from a virtual machine manager. Since the switch request is received from the virtual machine manager, the virtual machine can be started efficiently, even if the migration fails to complete due to power loss or forceful termination of the virtual machine monitor on portion of the operating system. The state of the destination disk to be consistent at all times with the guest-visible state of the source disk can be enabled reliably in effective manner, even if the virtual machine monitor fails to receive the switch command from the virtual machine manager.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132